Exhibit 99.1 Aldabra 2 Acquisition Corp. Files Preliminary Proxy Statement in Connection with Acquisition of Paper and Packaging Assets from Boise Cascade, L.L.C. NEW YORK – October 30, 2007 – Aldabra 2 Acquisition Corp. (AMEX: AII.U, AII, AII.WS, Aldabra) announced that on Friday, October 26, 2007 it filed a Preliminary Proxy Statement with the Securities and Exchange Commission in connection with its proposed acquisition of Boise White Paper, L.L.C. (the “Paper Business”), Boise Packaging & Newsprint, L.L.C. (the “Packaging Business”) and Boise Cascade Transportation Holdings Corp. (collectively, the "Combined Paper Businesses”) from Boise Cascade, L.L.C. (“Boise Cascade”), a Madison Dearborn Partners, L.L.C. (“Madison Dearborn”) portfolio company. Copies of the proxy statement and other relevant documents filed by Aldabra, which contain information about Aldabra and the Combined Paper Businesses, are available without charge at the U.S. Securities and Exchange Commission's Internet site (http://www.sec.gov). “We are pleased that we have now completed this important part of the process to acquire Boise’s paper and packaging assets,” said Nathan Leight, Aldabra’s Chairman.“We are very excited about the future prospects of this business and will keep the market posted on further milestones.” The acquisition will be presented for shareholder approval at a Special Meeting of Stockholders which is expected to take place in early 2008.In connection with the proposed acquisition, the Company will be filing with the SEC a definitive proxy statement and other relevant documents.These materials will contain important information and we caution investors to carefully read them before making a decision concerning the transaction. THE ACQUISITION As announced on September 7, 2007 Aldabra is acquiring the Combined Paper Businesses from Boise Cascade, which is a Madison Dearborn Partners, L.L.C. (“Madison Dearborn”) portfolio company. The Combined Paper Businesses consists of Boise White Paper, L.L.C. (the “Paper Business”), Boise Packaging &
